--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10-B
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT made this 1st day of June, 2008 (the “Effective
Date”), by and between CHRISTOPHER M. SWARTZ, individually, whose address is 234
Paddock, Watertown, New York 13601 (hereinafter, at times, referred to as the
"Executive"), and SEAWAY VALLEY CAPITAL CORPORATION (“Seaway” or the “Company”),
a corporation of the State of Delaware, whose address is 10-18 Park Street, 2nd
Floor, Gouverneur, New York.  Company and Executive shall hereinafter
collectively, at times, be referred to as the "Parties" or individually, at
times, as a "Party" and this Employment Agreement shall hereinafter, at times,
be referred to as the "Agreement."
 
WHEREAS:
 
A.
Company currently operates retail stores and is also positioned to capitalize on
the merging of its operations with those of the operations of North Country
Hospitality, Inc. (together, the “Business”);

 
B.
Company desires to obtain the services of Executive as its employee in the
capacity of VICE PRESIDENT and CHIEF OPERATING OFFICER, and Executive desires to
provide services to Company as its employee, in such capacities, and in
accordance with the terms, conditions and covenants set forth in this Agreement;
and,

 
C.
Company would not have provided Executive with the opportunities, information
and other benefits hereinafter described if Executive had not agreed to provide
full time and exclusive services (as delimited in Section 1C hereof) relative to
the Business for Company as specified hereunder for the full term hereof and
pursuant to the terms, conditions and covenants of this Agreement.

 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           EMPLOYMENT
 
  A.       Employment
 
Company hereby hires and employs Executive to serve as its Vice President and
Chief Operating Officer. Executive shall have those duties and responsibilities
as shall be determined, from time to time, by Company’s Board of Directors.
 
  B.       Acceptance
 
Executive hereby accepts its employment hereunder, subject to all of the terms,
conditions, and covenants contained in this Agreement.
 
 
C.
Loyalty

 
Subject to his obligations to those entities identified as “other employment” on
Exhibit A hereto, which Executive covenants will not materially interfere with
his services to the Company,  Executive shall devote his full and exclusive time
relative to the Business, attention and best efforts to the performance of his
duties under this Agreement. During the term of his employment under this
Agreement, Executive shall not at any time or place or to any extent whatsoever,
either directly or indirectly, without the express prior written consent of
Company obtained in each instance, voluntarily engage in any conduct,
litigation, business practice, governmental, regulatory or administrative
agency’s investigation or dispute or in any activity whatsoever competitive
with, adverse to or detrimental to the business or affairs of Company, whether
alone, as a partner, or as a past or present officer, director, employee, agent,
member or shareholder or in any other capacity whatsoever, of any company or
other entity except under, and pursuant to, this Agreement, and all fees,
commissions, or other income attributable to Executive's business services
relative to the Business during the term of this Agreement shall inure to and
belong to and be the sole property of Company, as the case may be, subject to
the terms and conditions set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
Other than for activities and those activities directly related to those listed
below in Exhibit A, Executive shall not act as an employee, consultant,
independent contractor or otherwise for any other person, corporation, LLC, LLP,
joint venture, partnership or other entity whatsoever nor conduct any other
business whatsoever during the term of this Agreement without the express
written consent of Company obtained in each instance in advance except as
provided herein. Notwithstanding the foregoing to the contrary, nothing herein
shall prevent Executive from being a passive investor or receiving dividend or
interest income or capital gains from investments, all of which Company
acknowledges it shall have no entitlement to. Furthermore, Executive may serve
as a member of a board of directors or other organization(s) which do not
compete with Company and which do not pose any conflict of interest or
appearance of conflict of interest, and may participate in other professional,
civic, governmental organizations or activities which do not materially affect
Executive’s ability to carry out its full time duties hereunder. Any and all
such activities shall be disclosed to Company’s Board of Directors, in advance,
during the term of this Agreement.
 
  D.      Location
 
Executive shall perform services for Company at such reasonable locations as may
be mutually agreed upon by the Parties from time to time.
 
2.           RESPONSIBILITIES OF EXECUTIVE
 
  A.       Best Efforts
 
Executive shall use his best efforts on a full time and regular basis (as
delimited in Section 1C above) to perform those services which are customary and
consistent with Executive’s role with Company, or as otherwise directed by
Company’s Board of Directors and assist Company in a diligent and aggressive
manner with the operation and growth of Company and in obtaining new business,
acquisition targets, technologies, strategic alliances and other growth
producing opportunities.
 
  B.       Cooperation and Conduct
 
Executive shall work with Company to assure that he at all times cooperates with
Company personnel, conducts himself in a manner consistent with the high image,
reputation and credibility of Company and engages in no activities which reflect
adversely on Company.
 
  C.       Reports
 
Executive shall furnish Company, at intervals as reasonably requested by
Company, with all financial reports, budgets, forecasts, and such other
information regarding his business efforts on behalf of Company under this
Agreement as Company may request from time to time.
 
  D.      Meetings
 
Executive shall attend any and all meetings and trade shows as reasonably
required by Company, at Company’s expense.
 
 
 

--------------------------------------------------------------------------------

 
 
  E.       Compliance with Laws
 
Executive shall comply with all applicable federal, state and local laws and
regulations in performing its obligations hereunder.
 
  F.       Business Practices
 
Executive acknowledges Company's corporate policy prohibiting its employees from
receiving or offering any gifts, rebates or other payments in connection with
any Company related business transaction or relationship, and hereby represents
and covenants that he has not made, and will not make, any such payment(s) in
connection with any Company related business transaction or relationship and
will notify Company immediately if any party requests that any such prohibited
payment be made.
 
3.           SCOPE AND LIMITATIONS OF EXECUTIVE'S AUTHORITY
 
A.     Trade Practices
 
At no time shall Executive make any false or misleading representations or
engage in any other unfair or deceptive trade practices with respect to
Company.  Executive shall refrain from communicating any representations,
guarantees or warranties with respect to Company, except such as are authorized
expressly by Company in writing or are set forth in Company's literature.
 
B.     Relationship of the Parties
 
Executive acknowledges that he is being engaged hereunder as a full time
employee of Company, as delimited in Section 1C hereof.  Executive shall not
engage in any other commercial venture during the term hereof without Company’s
prior written consent.  Subject to the exclusions specifically set forth in
Section 1 hereof, Executive further acknowledges and agrees that all income or
other earnings which accrue to Executive from his business efforts relative to
the Business on behalf of Company during the term of this Agreement (and any
extension thereof) shall be the sole and exclusive property of Company, except
as may be otherwise agreed upon in writing.
 
4.           COMPENSATION
 
   A.     Salary - Cash
 
Subject to the terms hereof, the cash compensation to be paid by Company to
Executive in consideration for all services rendered hereunder shall be an
annual salary of ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($125,000.00), U.S.
currency.
 
   B.     Salary – Cash or Stock
 
Subject to the terms hereof, the Company shall pay an additional amount of
compensation to Executive, which shall be an annual amount of Fifty Thousand
Dollars ($50,000).  The additional amount shall, at the discretion of the Board
of Directors, be payable either in cash or in immediately-saleable shares of the
Company’s common stock, which shall be valued for this purpose at 85% of the
average of the closing bid prices during the five days preceding issuance.
 
   C.     Vacation
 
Executive shall be entitled to FOUR (4) WEEKS per annum of paid vacation
hereunder, at times and for duration to be discussed in advance and agreed upon
by Company’s Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
   D.     Benefit Plans
 
Executive shall be entitled to participate in any benefit plan maintained by
Employer in which the Company’s Chief Executive Officer is a participant,
pursuant to the terms and conditions of such plans, if any, if approved by the
Board of Directors and stockholders of Employer. At a minimum, such benefit
plans shall be the same as or similar to those currently provided to other
executives of Company.
 
   E.     Health Insurance
 
Executive shall be eligible for the same health insurance benefits (for himself,
his spouse and children) as are provided by Company for the Company’s Chief
Executive Officer in accordance with the policy in place for Company, which may
be modified from time to time, in Company’s sole and absolute discretion.
 
5.            EXECUTIVE'S BUSINESS EXPENSES
 
Executive shall be reimbursed for normal and necessary business expenses
incurred in connection with his business efforts on Company’s behalf hereunder.
Said expenses shall be presented to Company in accordance with its customary
policy for approval and shall be promptly reimbursed.
 
6.            TAXES
 
Company shall withhold all applicable employment taxes, including Federal and
state income taxes, Social Security and unemployment taxes, disability or any
similar taxes or other payments, with respect to amounts earned or received by
Executive hereunder.
 
7.           COVENANTS
 
  A.      Confidential Information
 
Executive acknowledges that during the term of this Agreement and otherwise
during the course of performing services for Company, Executive shall have
access to certain written and non-written information which Company considers
confidential and proprietary ("Confidential Information"). In consideration for
Executive being granted access to such Confidential Information and for the
other benefits hereunder, Executive hereby agrees that, during the term of this
Agreement and thereafter for a period of THREE (3) YEARS, Executive shall keep
secret and retain in strictest confidence, and shall not, without the prior
written consent of Company obtained in each instance, furnish, make available or
disclose to any third party, or use for the benefit of himself or any third
party, any Confidential Information.  As used in this Paragraph, "Confidential
Information" shall mean any information relating to the business or affairs of
Company which is not generally known to the public, including, but not limited
to, product or business plans, improvements and developments, Company financial
statements; customer and potential customer identities; names and qualifications
of Company employees, suppliers; pricing methodologies and profit margins,
including information regarding competitive bids, business or acquisition
strategies,  internal company and product methodologies and analyses,
inventions, copyrightable work or other proprietary information used or
developed by Company in connection with its business, and the existence and
terms of this Agreement.  Notwithstanding the foregoing, Confidential
Information shall not include any information, which is or becomes in the public
domain through no wrongful act on the part of Executive or its employees or
agents.
 
  B.      Covenant Not To Compete
 
In consideration of the undertak­ings by the Company herein, the Executive
covenants for the benefit of the Company as follows:
 
 
 

--------------------------------------------------------------------------------

 

(a) The “Restricted Period” for purposes of this Covenant shall commence on the
date of this Agreement and shall continue for a period ending on the date which
is three years after the termination of his employment.


(b) During the Restricted Period the Executive shall not, directly or
indirectly, as an employee, consultant or principal, through equity ownership or
otherwise, for himself or for any other person, engage in, or assist any other
person to engage in, Restricted Activities.  For purposes hereof, “Restricted
Activities” shall mean the following:


(i)  Directly or indirectly soliciting, diverting, taking away or attempting to
solicit, divert, or take away any business opportunities which became available
to the Company or its affiliated entities during the Term of this Agreement.
 
(ii) Hiring, offering to hire, enticing away or in any manner persuading or
attempting to persuade any person affiliated (as em­ployee or as independent
contractor) with the Company or any affiliate of the Corporation to discontinue
his relation­ship with such company, or to become employed by any other entity.
 
(iii) Opening a place of business located within twenty (20) miles of any place
of business owned or operated by the Company or any affiliated entity during the
last year of the Executive’s employment.
 
  D.      Equitable Remedies
 
The restrictions contained in this Section 7 are necessary for the protection of
the business and goodwill of Company and are considered by the Executive to be
reasonable for such purpose. The Executive acknowledges and agrees that any
breach of this Section 7 is likely to cause Company substantial and irrevocable
damage which is difficult to measure. Therefore, in the event of any such breach
or threatened breach, the Executive agrees and consents that Company, in
addition to such other remedies which may be available, shall have the right to
obtain temporary or permanent injunctive relief (along with reasonable legal
fees and costs provided Company is the prevailing party) restraining such a
breach or threatened breach and the right to specific performance of the
provisions of this Section 7 without the necessity of proof of actual damages.
Executive hereby waives the adequacy of a remedy at law as a defense to such
relief.
 
8.           DURATION OF AGREEMENT/TERMINATION/SURVIVAL
 
  A.      Duration
 
Except in the case of earlier termination, as hereinafter specifically provided,
the term (the “Employment Period”) of this Agreement shall be as of the date
first above written (the effective date hereof) through and including ONE (1)
YEAR from the date first above written; provided, however, that after expiration
of the employment period, this Agreement and the Employment Period shall
automatically be renewed each January 1 for successive one-year terms so that
the remaining term of this Agreement and the Employment Period shall continue to
be one year at all times after expiration of the employment period unless the
Company or the Executive delivers written notice to the other party at least
SIXTY (60) DAYS preceding the expiration of the employment period or any
one-year extension date of the intention not to extend the term of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
  B.      Termination
 
Either Executive or Company may terminate this Agreement at will, with or
without cause, at any time during the employment period or any extension term
(hereinafter referred to as the "Termination Date").  If the termination is
without cause, SIXTY (60) DAYS advance written notice must be provided by the
terminating Party to the other Party.  EACH PARTY ACKNOWLEDGES THAT SUCH TIME
PERIOD IS ADEQUATE TO ALLOW IT TO TAKE ALL ACTIONS REQUIRED TO ADJUST ITS
BUSINESS OPERATIONS IN ANTICIPATION OF TERMINATION. If the termination is for
Cause, no advance notice shall be required, but may be provided at the option of
the terminating Party. “Cause” for purposes of this paragraph shall include, but
not necessarily be limited to, the following:
 
 
(1)
Termination by Executive

 
In the case of termination by Executive, Cause shall exist if Company breaches
any provision of this Agreement or any other agreement to which Executive and
Company are parties.  In the event Executive terminates this contract for Cause,
Executive shall be entitled to compensation based on the remaining Term provided
for herein. If Executive terminates his employment hereunder without cause, he
shall forfeit any remaining salary then payable hereunder for the remaining
duration of the term of this Agreement but shall be entitled to all compensation
due him as of the date of termination.
 
(2)           Termination by Company
 
In the case of termination by Company, Cause shall exist if Executive acts in
any way damaging or detrimental to the business or business reputation of
Company If Company terminates Executive’s employment hereunder without cause,
Executive shall be entitled all salary payable for the balance of the employment
period of this Agreement. Should Company terminate Executive’s employment
hereunder with cause, Executive shall be entitled to one (1) years salary as
severance; provided, however, that such payment shall not be due to Executive in
the event Executive is terminated for engaging in action which is materially
fraudulent toward the Company or which represents willful disregard of a
legitimate instruction of the Board of Directors.
 
 
(3)
Additional Cause

 
Cause shall exist for termination by either Party if the other Party assigns or
attempts to assign this Agreement, except as permitted hereunder, liquidates or
terminates its business, is adjudicated a bankrupt, makes an assignment for the
benefit of creditors, invokes the provisions of any law for the relief of
debtors.
 
(4)           Continuation of Salary
 
In the event that, prior to the third anniversary of the date of this Agreement,
the Executive’s employment is terminated for any reason other than termination
by the Executive without cause, and the Executive remains personally liable as a
guarantor of any debts against which the Company is required to indemnify the
Executive under the terms of the Merger Agreement dated April 1, 2008, then,
notwithstanding the termination of employment, the Company will continue to pay
Executive the cash compensation provided for  in Section 4(A) and Section 4(B)
hereof until the earlier of (a) the date on which all such guarantees are
released or the related debts are extinguished or (b) the third anniversary of
the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
  C.      No Representation as to Tenure
 
THIS AGREEMENT IS EXECUTED BY BOTH COMPANY AND EXECUTIVE WITH THE KNOWLEDGE THAT
IT MAY BE TERMINATED OR NOT EXTENDED. EXECUTIVE ACKNOWLEDGES THAT APART FROM THE
TERMS OF THIS AGREEMENT, COMPANY HAS MADE NO REPRESENTATION AS TO THE LENGTH OF
TIME DURING WHICH THIS AGREEMENT WILL REMAIN IN FORCE.
 
  D.      Survival
 
ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT, OR IN ANY SCHEDULE, CERTIFICATE, DOCUMENT OR STATEMENT DELIVERED
PURSUANT HERETO, SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL BE
DEEMED TO HAVE BEEN RELIED UPON (AND NOT BE AFFECTED IN ANY RESPECT BY) THE
TERMINATION OF THIS AGREEMENT.
 
9.            ASSIGNMENT
 
No Party may assign, transfer or sell all of any of its rights under this
Agreement (or delegate all or any of its obligations hereunder) without the
prior written consent of the other Party. Subject to these restrictions, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the Parties, their successors and permitted assigns.
 
10.          WAIVER
 
The waiver by either Party of any of its rights or any breaches of the other
Party under this Agreement must be in writing to be effective and any such
waiver in a particular instance shall not be construed as a waiver of the same
or different rights or breaches in subsequent instances.  All remedies, rights
undertakings and obligations hereunder shall be cumulative, and none shall
operate as a limitation of any other.
 
11.          NOTICES
 
All notices and demands of any kind which either Company or Executive may be
required or desire to serve upon the other under the terms of this Agreement
shall be in writing and shall be served by personal delivery, by certified
mail-return receipt requested or by commercial courier service, at the addresses
set forth in this Agreement or at such other addresses as may be designated
hereafter by the Parties in writing.  If by personal delivery or commercial
courier, service shall be deemed complete upon the delivery date.  If by
certified mail, service shall be deemed complete upon the date of the mailing.
 
12.          EXECUTION
 
This Agreement shall become effective only upon its execution by Executive
within or outside the State of New York and its subsequent execution by Company
in the State of New York, as of the Effective Date.
 
13.          SEVERABILITY
 
In the event that any of the provisions of this Agreement or the application of
any such provisions to the Parties hereto with respect to their obligations
hereunder shall be held by a court of competent jurisdiction to be unlawful or
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect, and shall not be affected, impaired or invalidated in any
manner.
 
 
 

--------------------------------------------------------------------------------

 
 
14.          PARAGRAPH HEADINGS AND LANGUAGE INTERPRETATIONS
 
The paragraph headings contained herein are for reference only and shall not be
considered substantive provisions of this Agreement. The use of a singular or
plural form shall include the other form, and the use of a masculine, feminine
or neuter gender shall include the other genders, as applicable.
 
15.          ENTIRE AGREEMENT
 
This Agreement constitutes the final agreement between the Parties pertaining in
any manner to the subject matter hereof, and contains all of the covenants and
undertakings between the Parties with respect to said subject matter.  Each
party to this Agreement acknowledges that no written or oral representations,
inducements, promises or agreements have been made which are not embodied herein
and the Parties will not rely on any future oral representations, inducements,
promises or agreements unless embodied in a written amendment hereto.  Any and
all prior or contemporaneous, written or oral agreements between the Parties
pertaining in any manner to the subject matter of this Agreement expressly are
superseded and canceled by this Agreement.  Except as otherwise provided herein,
this Agreement may not be amended, modified or supplemented, except by a written
instrument signed by both parties hereto. IT IS THE INTENTION AND DESIRE OF THE
PARTIES THAT THE EXPRESS PROVISIONS OF THIS AGREEMENT NOT BE SUBJECT TO
VARIATION BY IMPLIED COVENANTS OF ANY KIND.
 
16.          COUNTERPARTS
 
This Agreement may be executed in ONE (1) or more counterparts, each of which
will be deemed to be any original copy of this Agreement and all of which, taken
together, shall be deemed to constitute ONE (1) and the same Agreement.
 
17.          CONSENT TO JURISDICTION
 
Company and Executive hereby submit and consent to the exclusive venue and
jurisdiction of the Supreme Court of the State of New York in respect of the
interpretation and enforcement of the provisions of this Agreement, and hereby
waive and agree not to assert as a defense in any action, suit or proceeding for
the interpretation or enforcement of this Agreement, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that this Agreement may not be enforced in or by
said courts or that its property is exempt or immune from execution, that the
suit, action or proceeding is brought in an inconvenient forum, or that the
venue of the suit, action or proceeding is improper. Company and Executive agree
that service of process may be made in any manner permitted by the laws of the
State of New York or the federal laws of the United States in any such action,
suit or proceeding against Company and Executive with respect to this
Agreement.  Company and Executive agree that final judgment (with all right of
appeal having expired or been waived) against it in any such action, suit or
proceeding shall be conclusive and that the other Party is entitled to enforce
such judgment in any other jurisdiction by suit on the judgment, a certified
copy of which shall be conclusive evidence of the fact and amount of
indebtedness arising from such judgment.
 
18.          ADVICE OF COUNSEL
 
THE PARTIES ACKNOWLEDGE THAT THEY HAVE EACH RECEIVED A COPY OF THIS AGREEMENT,
THAT THEY HAVE READ AND FULLY UNDERSTAND THIS AGREEMENT, AND THAT THEY HAVE BEEN
ADVISED TO SEEK AND HAVE SOUGHT OR WAIVED INDEPENDENT LEGAL COUNSEL OF THEIR
CHOICE TO AID IN THEIR UNDERSTANDING HEREOF.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first appearing above by their duly authorized officers, as set
forth below.
 
 
 


 
By:
SEAWAY VALLEY CAPITAL CORPORATION
         
/S/ THOMAS SCOZZAFAVA
 
Thomas Scozzafava, CEO, Chairman

 
 
 


 
EXECUTIVE
       
By:
/S/ CHRISTOPHER SWARTZ
 
Christopher M. Swartz
 
Individually

 
 
 
 
 

--------------------------------------------------------------------------------